DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Lassota (7,874,505). Lassota discloses, in figs. 1, 3,
Re-claim 1, a modular food dispensing device comprising: a food container 120 configured to contain and dispense a food product; a drive module 90 for mechanically driving the food container to dispense the food product; and one or more magnets 129, 131 provided on one or both of the food container and drive module for releasably connecting the food container and drive module; wherein the drive module is releasably connectable to the food container to selectively form a mechanical linkage 154 for transmitting a driving force from the drive module to the food container to dispense the food product.

Re-claim 2, wherein the mechanical linkage is arranged to transmit torque from the drive module to the food container.
Re-claim 3, wherein the drive module comprises a drive shaft 152 that is rotatable and arranged to provide torque to the mechanical linkage.
Re-claim 4, wherein the food container comprises a slave shaft 151 that is rotatable and arranged to receive torque from the mechanical linkage.
Re-claim 5, wherein the mechanical linkage comprises a first rotatable part 152 and a second rotatable part 151, the first rotatable part being engageable with the second rotatable part such that rotation of the first rotatable part causes rotation of the second rotational part.
Re-claim 15, wherein the food container includes a food processing means arranged to break down and dispense a food product contained in the food container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S. 103 as being unpatentable over Fang (2010/0200685).
Re-claim 1, Fang discloses, in figs. 1-7, a .modular food dispensing device comprising: a food container 11 configured to contain and dispense a food product; a drive module 4 for mechanically driving the food container to dispense the food product; a connection mechanism 1 provided on one or both of the food container and drive module for releasably connecting the food container and drive module; wherein the drive module is releasably connectable to the food container to selectively form a

mechanical linkage for transmitting a driving force from the drive module to the food container to dispense the food product.
Fang lacks disclose one or more magnets provided on one or both of the food container and drive module for releasably connecting the food container and drive module.
Lassota et al. teach, in figs. 1, 3, one or more magnets 129, 131 provided on one or both of the food container and drive module for releasably connecting the food container and drive module.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Lassota, to modify the invention of Fang with one or more magnets provided on one or both of the food container and drive module for releasably connecting the food container and drive module, in order to securely and quickly fasten and release the food container and the drive module.
Re-claim 2, Fang further discloses the mechanical linkage is arranged to transmit torque from the drive module to the food container.
Re-claim 3, wherein the drive module comprises a drive shaft 32 that is rotatable and arranged to provide torque to the mechanical linkage.
Re-claim 4, wherein the food container comprises a slave shaft 53 that is rotatable and arranged to receive torque from the mechanical linkage.
Re-claim 5, wherein the mechanical linkage comprises a first rotatable par 12 t and a second rotatable part 5, the first rotatable part being engageable with the second rotatable part such that rotation of the first rotatable part causes rotation of the second rotational part.
Re-claim 6, wherein one of the first and second rotatable parts comprises radial projections 124 and the other of the first and second rotatable parts comprises recesses 55 that are configured to mate with the radial projections.

Re- claim 7, wherein the radial projections comprise splines and the recesses comprise grooves that are configured to mate with the splines.
Re-claim 8 wherein the first rotatable part forms part of or is connected to the drive shaft 32, and the second rotatable part forms part of or is connected to the slave shaft 53.
Re-claim 9, wherein the drive module comprises an axial drive member 12 that is axially moveable to cause rotation of the drive shaft.
Re-claim 10 wherein the axial drive member comprises a plunger 321 arranged in or on the drive module.
Re-claim 11, wherein the drive shaft includes a helical channel 55 configured to receive at least a portion 124 of the plunger such that engagement of the portion of the plunger in the helical channel causes rotation of the drive shaft when the plunger moves axially.
Re-claim 12, wherein the at least a portion of the plunger that is receivable in the helical channel comprises a radial projection.
Re-claims 13, 14, wherein the axial drive member is moveable between a first axial position and a second axial position that is axially forwards of the first axial position, and the drive module includes a biasing means 31 arranged to axially bias the axial drive member to the first axial position;
wherein the biasing means comprises a spring.
Re-claim 15, wherein the food container includes a food processing means arranged to break down and dispense a food product contained in the food container.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive
Applicant argues that claim 1 requires that the claimed device comprise “a drive module for mechanically driving the food container to dispense the food product”, ” Element 90 in Lassota is a side wall of the housing assembly, which plays no role in driving the food container to dispense the food product. In fact, element 90 cannot provide any drive function at all, as it is simply a side wall of the housing. Thus, Lassota cannot anticipate claim 1”.  
However, that is not found convincing because, as shown in fig. 3 of Lassota (7,874,505), element 90 or a bottom portion, which is considered as  a  drive module, because it comprises a drive shaft 152 that is rotatable and arranged to provide torque to a mechanical linkage 154, which includes a rotatory burr 150, to dispense the food product form a food container120.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        July 6, 2022